Title: Peter Frederick Dobrée to the Commissioners, 11 August 1778
From: Dobrée, Peter Frederick
To: First Joint Commission at Paris,Adams, John


     
      Honourable Gentlemen
      Nantz 11 August 1778
     
     My Father in law has just now comunicated me the Honble. Mr. Lee’s Letter of the 4 Instant which he received Yesterday, together with sundry extracts which would greatly alarm me, was not I consious of my Innocence. I will not take too much upon those precious moments which you so laudably dedicate to your Country, to refute the false accusations contained in the anonimous Letter, but beg you would judge whether or not a Merchant happy in his situation in life and free from any kind of conscern in Vessells as is my Father would for the sake of others send his only Son as a Spy in so well an administered a Kingdom as is France And whether it is probable, that I who have my Establishment here, my Wife, Child and Relations would sacrifice my all to give advices to People who are almost Stangers to me, as I was sent very Young to School in England, and at my return staid but a very short time at Guernsey before I came here, where I have now been three Years—as to Jersey I have laid there one night by stress of Weather and hardly know any body in that Island. Is it possible that I should have carried on the treachery I am accused of, so long unpunished—is it not natural that if I found success in this dirty business that my Relations aught to have reaped the benefit whereas none of them have armed any Privatiers as you may yourselves learn if you would be indulgent enough to make inquiries. The Chevaillier de la Poterie and the Chevaillier de Villevocque arrived Yesterday from thence and gone off this morning for Paris they have been recommended to you by Mr. Schweighauser and are very proper Persons to question on that subject. You know Honourable Gentlemen what it is to be falsely accused and that at my time in life a stain on ones Reputation is of the greatest consequence, I must then earnestly entreat you to discover me the author of that anonimous Letter, (which to my sorrow has been so easily believed by Monsieur Le Ray de Chaumont,) as I am determined not to leave one Stone unturned ’till I have found the inventor of such Calumnies for neither my life or fortune will ever put a stop to my inquiries.
     My Worthy Father in law’s nomination to the Agentcy (altho’ he never asked it) has created him a number of deceitfull Ennemies who through the vilest Jealousy have since constantly endeavoured to hurt him, but his well established reputation and his unstained upright Character have set him above all their Machinations and having none to find but the Place of my birth that one has been attended to. The Continual hurry of Business and above all my Father in law’s Rheumatism hinders my setting off for Paris, nevertheless I would do it imediately was I persuaded that it might help to set things in their true light. If you indulge me with an answer be obliging enough to give me your much valued opinion and if so I will gladly and instantly take Horse to undergo any examination and if culpable ask to be dealt with with the utmost severity but if on the contrary I shall insist upon a publick Reparation of Honour from the Wretch who has so scandalously slandered mine, fully persuaded how ready you are to lend your helping hand to injured Innocence. I have the honor to be with the utmost veneration and respect Honourable Gentlemen Your most humble most obedient most devoted Servant,
     
      Peter Frederick Dobrée
     
    